As filed with the Securities and Exchange Commission on August 19, 2011 File Nos. 002-67052 and 811-03023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 334 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 335 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [ X ]immediately upon filing pursuant to Rule 485, paragraph (b)(1) []on , pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 334 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 323 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine, on August 19, 2011 . Forum Funds By: /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons on August 19, 2011 . (a)Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b)Principal Financial Officer /s/ Karen Shaw Karen Shaw Principal Financial Officer (c)A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By:/s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact *Pursuant to powers of attorney previously filed. EXHIBIT LIST EXHIBIT Instance Document EX-101.INS Schema Document EX-101.SCH Definition Linkbase EX-101.DEF Label Linkbase EX-101.LAB Presentation Linkbase EX-101.PRE
